Citation Nr: 0628706	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
November 1995.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 RO rating 
decision, which denied the veteran's claim of entitlement to 
service connection for a right wrist disability.  

In July 2004, the veteran appeared at the RO and testified at 
a hearing that was conducted by the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of the hearing has 
been associated with the claims file.  

As indicated in the hearing transcript with regard to a right 
wrist disability, the veteran asserted that he had a current 
and "definitive" diagnosis of carpal tunnel syndrome.  It 
is noted that the RO adjudicated a claim of service 
connection for carpal tunnel syndrome in September 2000, 
denying it on the basis that it was not well grounded.  The 
RO notified him of the decision by letter in October 2000, 
and the veteran subsequently filed a request "to reopen" 
his claim for injury to his right wrist.  The RO in a 
February 2001 letter proceeded to inform the veteran that it 
was reconsidering his claim for service connection for a 
right wrist condition (carpal tunnel syndrome), but that he 
must furnish new and material evidence to reopen his claim.  
Then in November 2001 the RO adjudicated his right wrist 
disability claim on a de novo basis (i.e., on the merits and 
without consideration of whether new and material evidence 
had been received to reopen the claim).  In the interests of 
expediency, the Board will likewise consider the veteran's 
right wrist disability claim to include any manifestation 
such as carpal tunnel syndrome, and in doing so will address 
the merits of such claim.  In that regard, the Board 
considers any right carpal tunnel syndrome claim to be 
reopened.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that a right wrist disability 
was first clinically manifest years after the veteran's 
discharge from active service in November 1995; there is no 
competent evidence to show that the current right wrist 
disability is etiologically related to his period of active 
service to include injury therein.  


CONCLUSION OF LAW

Residuals of a right wrist injury are not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in November 2001, 
and as explained herein below, the VCAA notice complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate the claim.  

In the VCAA notice sent to the veteran in November 2004, the 
RO advised him of what was required to prevail on his claim 
for service connection, what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that he 
had to provide both identifying information and a signed 
release for VA to obtain private records on his behalf.  The 
RO also requested that the veteran submit any evidence in his 
possession that pertained to his claim.

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
residuals of a right wrist injury, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in July 2004.  The RO has obtained the veteran's 
service medical records and VA treatment records.  The claims 
file also contains private treatment records, such as those 
from Darnall Army Community Hospital.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA examination in February 2006, 
specifically to evaluate the nature and etiology of the 
veteran's right wrist disability.  Accordingly, the Board 
finds that there is no prejudice to the veteran in proceeding 
to adjudicate the claim.  As will be explained in the 
decision herein below, the requested opinion of the VA 
examiner is accorded little probative weight.  It is the 
Board's judgment, however, that further medical inquiry in 
the form of another examination in an effort to substantiate 
the veteran's claim is not warranted.  In fact, further 
development is not required because any opinion obtained 
would be speculative for a couple of reasons.  38 U.S.C.A.§ 
5103A (d).  First, there is no record of a right wrist injury 
or disability during service.  Second, the veteran has not 
furnished any competent evidence of persistent or recurrent 
symptoms relevant to the right wrist for years after his 
discharge from service.  In short, any opinion would be as 
speculative as the one already of record.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  In the judgment of 
the Board, an opinion from a physician relating the onset of 
a right wrist disability based on the current record would be 
purely speculative and have no persuasive value as medical 
evidence of a nexus between service and a current medical 
disability.  Thus, the Board finds that the evidence of 
record is sufficient to decide the veteran's claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the Board's judgment, 
further delay of this case to obtain an examination and/or 
etiological opinion would be pointless because, as discussed 
herein above, the status of the record as it now stands does 
not show a "reasonable possibility" that such assistance 
would aid the veteran's claim.  38 U.S.C.A. § 5103A.  See 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, such as arthritis or organic diseases of 
the nervous system, if manifest to a compensable degree 
within one year following separation from active service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The veteran contends that he injured his right wrist on more 
than one occasion while serving on active duty.  
Specifically, he states that he injured his wrist while 
playing basketball, during a field exercise, and during 
Desert Storm.  At his hearing, he maintained that he injured 
his right wrist through boxing and through repetitive tasks 
performed during the course of his work as an artilleryman in 
the military.  He asserts that he received treatment for his 
right wrist while in the service and that his condition has 
persisted since then.  However, after reviewing the evidence 
of record and the contentions of the veteran, the Board finds 
that the preponderance of the evidence is against his claim 
for service connection.  

A review of the evidence shows that the veteran served on 
active duty from February 1985 to November 1995.  Service 
medical records in the file do not reveal any complaints, 
clinical findings, or diagnosis of a right wrist disability, 
nor is there any notation of a right wrist injury.  There 
are, however, several entries related to the left hand, as 
follows:  X-rays to rule out a fracture in July 1985 while 
fighting (the radiologic record notes it was from hitting a 
wall) with his left hand (X-rays were negative); complaints 
of swollen, painful left hand was diagnosed as traumatic 
tendonitis in July 1985; X-rays to rule out a fracture in 
October 1989 after playing basketball and falling on an 
outstretched hand, with a spica cast placed on the left wrist 
from October 1989 to November 1989 (X-rays for navicular 
fractures were negative); diagnosis of left wrist sprain in 
October 1989; and a complaint of a stiff left wrist in 
January 1990 with a diagnosis of status post old left wrist 
sprain (X-rays were negative).  At the time of a physical 
examination in June 1995, for purposes of a medical 
evaluation board proceeding, there were no complaints, 
clinical findings, or diagnosis of a right wrist disability, 
and the veteran's upper extremities were clinically evaluated 
as normal.  

The veteran was discharged from military service in November 
1995, and in that same month the RO received his application 
for disability compensation.  On the application, the veteran 
claimed service connection for a left - not right - wrist and 
hand condition.  At the time of a January 1996 VA 
examination, the veteran referred to an injury to his left 
wrist - a fall onto an outstretched hand during a basketball 
game - that he said resulted in a hairline fracture.  There 
were no complaints referable to the right wrist at that time.  

It was not until a March 1998 addendum to a VA examination 
conducted in February 1998, that there is a medical reference 
to the veteran's right wrist.  The examiner at that time 
noted that a nerve conduction study in March 1998 indicated a 
mild right carpal tunnel syndrome and no evidence of a 
peripheral neuropathy.  The veteran was referred to 
occupational therapy for management of his mild carpal tunnel 
syndrome in the right upper extremity.  Records dated in July 
1998 from Darnall Army Community Hospital indicate a 
diagnosis of carpal tunnel syndrome of the right hand, 
apparently related to the use of a computer.  

In July 1998, the RO received the veteran's claim of service 
connection for carpal tunnel syndrome of the right wrist.  
The RO, in a September 2000 rating decision, denied as not 
well grounded the veteran's claim of service connection for 
carpal tunnel syndrome.  Subsequently, in various statements 
the veteran has noted that he has carpal tunnel syndrome in 
both wrists.  At the time of a VA examination for diabetes 
mellitus in July 2003, the diagnoses included carpal tunnel 
syndrome.  VA outpatient records dated in 2003 also include 
bilateral carpal tunnel syndrome in the veteran's current 
medical problem list.  

At the time of a VA examination in February 2006, the veteran 
reported that during service in 1985 or 1986 he fell on his 
right wrist and sustained a "hairline fracture of the 
wrist," which required a splint for six weeks.  He 
subsequently reinjured his wrist while playing basketball, 
and he required a cast for another six weeks.  He also 
reported that he boxed while in the service and injured his 
wrist a couple of times.  He denied having any surgeries, 
injections, or physical therapy on his right wrist.  He 
presently wore a brace on each wrist.  He currently 
complained of daily wrist pain, with swelling at all times.  
Lifting and force applied to the palmar surface of the right 
hand caused aggravation and pain.  On examination of the 
right wrist, there was some limitation of motion with pain.  
The impression was traumatic arthritis of the right wrist.  
(X-rays were not taken to confirm arthritis.)  The examining 
physician opined that it was "at least as likely as not" 
that the veteran's current right wrist discomfort was related 
to the in-service injuries that he had detailed.  The 
examiner also noted that, based on "almost totally the 
information provided by [veteran], it certainly appears that 
he had injuries in the military to his right wrist," despite 
not having found supporting evidence in the claims file.  He 
also noted that if the veteran's report of in-service injury 
was accurate, "it sounds like [he] suffered significant 
injuries to an extended wrist and has been setup [sic] for 
the development of traumatic arthritis."  

The Board acknowledges the opinion of the VA examining 
physician, which constitutes the sole etiologic opinion in 
the record in reference to the right wrist disability claim.  
However, in the judgment of the Board, the opinion of the VA 
examiner has limited, if any, probative value for the reason 
that follows.  The VA examiner readily conceded that his 
opinion was based on the veteran's own report of in-service 
injury to his right wrist.  Moreover, he clearly stated that 
there was no supporting evidence in the claims file to 
substantiate the veteran's report of a right wrist injury in 
service.  In other words, the medical opinion is based on the 
veteran's own self-reported, unsubstantiated history of 
having injured his right wrist during his period of active 
service.  In the face of no contemporaneous reported 
complaints or symptoms whatsoever during service or for years 
after, the Board finds the veteran's report lacks 
credibility.  

The reliability and accuracy of the veteran's report of 
medical history regarding the right wrist is further called 
into question in light of other evidence of record.  For 
example, some of the complaints in regard to the right wrist 
at the time of the January 2006 VA examination were 
strikingly similar to those he made at the time of a VA 
examination in January 1996 with regard to his left wrist.  
In fact, his report of medical history appears to be well 
supported by the service medical evidence, except for the 
significant and glaring fact that it is his left wrist, and 
not right wrist, that was treated, to include with temporary 
immobilization, on several occasions during service for 
injury (including during falls, basketball play and possibly 
boxing).  A claim with regard to the left wrist, however, is 
not the subject of this decision (the veteran may file such a 
claim with the RO if he sees fit).  

In short, the Board finds that the veteran's report of 
medical history, upon which the VA examiner based his 
opinion, is not plausible.  Accordingly, the VA examiner's 
medical opinion, which cites the veteran's (unsubstantiated) 
history of a right wrist injury during service as a basis for 
a nexus, lacks probative value.  LeShore v. Brown, 8 Vet. 
App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  
See also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993).  It is also noteworthy that 
the VA examining physician had the benefit of review of the 
claims file and acknowledged the absence of supporting 
service medical evidence, but that he did not make any 
reference whatsoever to the veteran's post-service complaints 
and diagnosis of carpal tunnel syndrome related to the right 
upper extremity.  Mild right carpal tunnel syndrome was 
identified in March 1998 in connection with a VA examination 
about that time, and the veteran was thereafter followed for 
the condition.  Nevertheless, there is no medical evidence to 
show that the right carpal tunnel syndrome was related to the 
veteran's period of service or to the initial post-service 
year.  

In the absence of evidence actually showing complaints of 
right wrist problems during service or for years thereafter, 
and without competent medical evidence of a nexus between the 
current right wrist disability and service, the Board finds 
that service connection is not warranted.  In the Board's 
judgment, a remand for another medical nexus opinion would 
serve no useful purpose, as there is no in-service evidence 
of complaints or diagnosis of a right wrist disability to 
which an examiner could potentially link any current 
disability, and any opinion would be based on speculation.  

As related above, the medical evidence clearly shows that the 
veteran's current right wrist disability was initially 
diagnosed years after his discharge from active service in 
November 1995.  The absence of medical evidence of the 
existence of a chronic right wrist disability for that period 
of time is negative evidence, which weighs against the claim 
that the current right wrist disability had its onset in 
service.  Further, there is no competent evidence showing 
that his right wrist disability had its onset during or was 
aggravated by active service, or manifested in the initial 
post-service year.  Thus, the Board concludes that the 
evidence in this case preponderates against the claim that 
the veteran has current residuals of a right wrist injury 
during service.  

The Board acknowledges the veteran's own assertions that his 
right wrist was injured during his period of service and has 
been a chronic condition ever since then.  Nevertheless, such 
statements to the effect that his right wrist disability is 
attributable to his period of active service lack probative 
value for the reason that he is a lay person and therefore 
not competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In sum, the available medical evidence does not show that a 
right wrist disability had its onset during the veteran's 
period of service, or that he even incurred a right wrist 
injury during service.  For the reasons stated above, the 
Board concludes that the weight of the credible evidence 
demonstrates that the veteran's right wrist disability became 
manifest years after his service and has not been medically 
linked to service.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a right wrist injury is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


